Title: To Thomas Jefferson from John Page, 24 [November 177]5
From: Page, John
To: Jefferson, Thomas


                    
                        My Dear Jefferson
                        Wmsburg the 24th. [November 177]5
                    
                    I was not a little disappointed to find that you still complain of my not writing to you, when I have written twice since the Norfolk and Hampton Affairs. Your not mentioning those Letters greatly discourages me—not that I care who sees what I write, but that
                    
                    I stil should write and write againAnd you of my Neglect complain.
                    The Affair of Princess Ann mentioned in your joint Letter to our Committee, which I took the Liberty of assuring you was altogether a Fiction, but which I told you had Since been almost veryfied, was I have since found, when it really happened, almost as disgraceful and cowardly as the prophetic Fiction represented. Two hundred of the Militia of Pr. Ann were as judiciously disposed of in Ambush as could be, and the Ministerial Tools fell into it very compleatly, but were so faintly attacked, that although the advanced Guards were thrown into Confusion, They with little or no Loss gained a compleat Victory. Not a tenth Part of the Militia fired. They fled in a most dastardly manner. Col. Hutchings, who served in the Ranks as a common Soldier, and several others stood bravely, but being shamefully deserted were taken Prisoners. Our late Governor, as we now call him, was so ela[ted] with this Victory, that he erected the Standard, pub[lished] the Proclamation you will see in our Papers, which he had before printed in the Press he had taken from Norfolk, and marched about making Prisoners of a Number of People, and administering an Oath of his own Framing, by which the Cong[ress] Conventions and Committees are utterly disclaimed and all obedience and Submission, I suppose promised to Acts of Parliament. In short he has made a compleat Conquest of Princess Ann and Norfolk and Numbers of Negros, and Cowardly Scoundrels flock to his Standard. But we hope soon to put a stop to his Career and recover all we have lost, for Col. Woodford after innumerable Delays for want of Arms &c. &c. is by this Time very near him with his Regiment and 250 Minute Men of the Culpeper Batalion, and a Number of Voluntiers. Last Monday Night Col. Woodford received an Express from Sufolk desiring Assistance, but I need not mention this as you will see it related in Purdies Paper. I must also refer you to Purd[ie] for the News respecting the Men of War and Ten[ders]. We are so used to hear Cannon now that we think nothing of it, and I can assure you that 50 Men kept the King Fisher and 3 Tenders at a Distance at Jas. Town where they might have come within 250 Yds. of them. I think if we had but Powder enough some good Cannon and a few Privateers we might do very well. We have 3—18 Pounders some 12s 9s and 4s but We have not Powder even to prove them, and I know not who will venture to import more since Gatrick and his Sons are Prisoners. For God’s Sake endeavour to procure us Arms and Amunitions and if our King is so determined a Tyrant as not to  listen to your Petition crave Assistance from any and every Power that can afford it. Our Committee had adjourned before the News of Ld. D———s Success reached Wmsburg which may be an unlucky Circumstance, if Woodford should be defeated, or should there be an Insurrection of the Negros, since Col. Henry is not empowered to call in any Assistance but such as the neighbouring Minute and Militia Companies may afford, which is at present in Fact none at all. I have long wished to see a sufficient Number of Men drawn out to crush him and his whole Party at once. I think myself, it would have been an easy Matter some Time ago to have destroyed the Ships Tenders and his Soldiers, but they are now so much on their Guard and are so much reinforced that he is become not only very secure but formidable. You will see by the Proclamation that he has only spoken out and avowed what he has hitherto concealed. I hope the Convention will publish a Counter Proclamation, raise at least another Regiment, and instead of Minute Men, unless they can be put on a better footing, have the Militia compleatly armed as well trained as the Time they can spare will admit of, and make Draughts from it when Men are wanted. I am delighted with the News of the Taking of St. Johns, and hope by your next to hear of Montreal and Quebec being in our Possession. I have been writing too much before and it is now late, so that I must bid you Adieu. I am yrs,
                    
                        John Page
                    
                    
                        P.S. Pray enquire for the Letter[s] I wrote by the 2 last Posts.
                    
                